PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/850,611
Filing Date: 21 Dec 2017
Appellant(s): Morris, Robert, J.



__________________
Christopher A. Holshouser
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejections of claim 8 under 35 USC 112(a) and claims 5, 8, 12-15, and 19-21 under 35 USC 112(b) are withdrawn.

(2) Response to Argument

    PNG
    media_image2.png
    662
    1108
    media_image2.png
    Greyscale
 
	Appellant argues (Pages 11-13 of Appeal Brief) that Harris doesn’t disclose a closed circuit because the fuel which exits the second pump 65 is directed to both the control valve 64 
Annotated Fig. A shows Fig. 4 of Harris modified in view of Tinney. As shown in Annotated Fig. A, the fuel which exits the second pump 65 into the second channel is only directed to the bearings 51 and 52 and not to the combustion section 50. Fuel to the combustion section 50 travels from the fuel tank through the first pump into the first channel and then to combustion section 50. The first channel is independent of the second channel. Hence, Harris in view of Tinney teaches, as claimed, a closed circuit is formed between the fuel tank and the bearing assembly such that liquid fuel supplied to the bearing assembly via the second channel is directly returned to the fuel tank via a return channel in fluid communication with the bearing assembly and the fuel tank. 

    PNG
    media_image3.png
    665
    622
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    665
    683
    media_image4.png
    Greyscale


In Annotated Fig. C, Fig. 2 of Tinney (see Annotated Fig. B) is modified to show the two pump configuration described in ¶32. In particular, a second pump is added to Fig.2 and the lubricant line 47 is modified to show it coupled to the tank 39 independent of the fuel supply line 37. Thus, as shown in Annotated Fig. C, Tinney teaches a two pump configuration can be used to deliver a liquid to the bearing assembly and the combustion section where a first pump is used to deliver fuel from the fuel tank to the combustion section and a second pump is used to deliver fuel from the fuel tank to the bearing assembly. As shown in Annotated Fig. A, the two pump configuration shown in Annotated Fig. C of Tinney is applied to Harris.
Appellant argues that, although the one and two pump configurations shown in Annotated Figs. B and C of Tinney are recognized equivalents for Tinney, the one and two pump configurations are not art-recognized equivalents for Harris, i.e., are not recognized in the prior art as equivalents for the same purpose. Appellant argues that Harris teaches, in Col. 2:3-7, “there is also a need in the prior art to decrease the overall size of the engine in order that the engine can be fitted in a small space.” Appellant also cites an argument from the prosecution history of Harris which states “to save engine weight and therefore improve engine efficiency for longer hover times, the applicant's have proposed mixing fuel into some of the cooling air that is then passed through the bearings for cooling and lubricating, and then discharging the fuel into the combustion chamber for burning. This basically eliminates the prior art bearing lubrication system that required a pump, a storage tank and lubricant lines to channel the lubricant to and from the bearings (emphasis added by Appellant).” Based upon these statements, Appellant argues that the use of the two pump configuration taught by Tinney would increase the overall size/weight of the engine and hence the two pump configuration of Tinney when viewed in light of this assertion wouldn’t be an art recognized equivalent for Harris. Further, Appellant argues the proposed modification would change the principle of operation of Harris in that it would increase the weight/size of the Harris system and hence, one of skill of the art would not be motivated to make the proposed modification of Harris in view of Tinney. 
These statements in the specification and prosecution history of Harris are being taken out of context by the Appellant. The combined fuel and lubrication system of Tinney has the same advantage as Harris in that the use of fuel as a lubricant eliminates the need for a separate lubrication system in Tinney that requires a separate lubrication system pump, storage tank and lubrication lines to carry the lubricant. This advantage of Tinney is preserved in the proposed modification to Harris and doesn’t bring back the need for a separate lubrication system. 
In addition, the proposed modification of Harris in view of Tinney is an equivalent solution to the technical problem related to fuel delivery to the combustor and lubrication of the bearings discussed in Harris. In more detail, in Col. 4:63-Col. 5:8, Harris teaches,
Regulation of the fuel flow is required to ensure proper lubrication of the bearings. When the engine 10 is operating at high load, enough fuel is used to pass through the bearings and into the combustor to lubricate and cool the bearings. However, during cruising speed, when the fuel flow into the combustor 50 is low, not enough fuel would flow through the bearings. Thus, when the engine 10 operates at cruising speed and fuel flow into the combustor is minimum, fuel flow into the bearings through the control valve 64 can remain high by maintaining the flow through the control valve 64. Because the pump outlet pressure is high (about 200 psia), there is enough pressure head in the fuel to allow for the control valve 64 to regulate fuel flow from low flow to high flow rates.
The proposed modification to Harris, using the two pump configuration of Tinney, where fuel is delivered to the combustor and the bearing assembly by separate conduits coupled to separate pumps, ensures that enough fuel used for lubrication will always flow into the bearing assembly because fuel can be pumped to the bearing assembly using a separate pump. Thus, when fuel consumption by the combustor is low, as discussed in Harris, the bearing assembly will still receive an adequate amount of fuel needed for lubrication using the second pump as shown in Annotated Fig. C. Therefore, the one and two pump configurations are functionally equivalent in both Harris and Tinney and the proposed modification to Harris doesn’t change its principle of operation.
As can be seen in comparing Annotated Figs. B and C, which show the art-recognized functionally equivalent one and two pump configurations of Tinney, the two pump configuration, as compared to the single pump configuration only requires only a small amount of additional conduit and a second pump. The one and two pump configurations perform the same function in 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

Conferees:
Todd E. Manahan
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741        

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.